PD-1021-15
                             PD-1021-15                               COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
August 11, 2015                                                       Transmitted 8/7/2015 3:59:24 PM
                                                                       Accepted 8/11/2015 2:04:53 PM
                                                                                       ABEL ACOSTA
                         Cause Number                                                          CLERK

 TIMOTHY EDWARD WHITINGTON, §
          APPELLANT,        §
                            §                        IN THE TEXAS COURT
 VS.                        §
                            §                        OF CRIMINAL APPEALS
 THE STATE OF TEXAS,        §
          APPELLEE.         §


            APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
              TO FILE PETITION FOR DISCRETIONARY REVIEW


 TO THE HONORABLE JUDGES OF SAID COURT:

        Now comes TIMOTHY EDWARD WHITINGTON, Appellant in the above

 styled and numbered cause, by and through his attorney of record, WM. REAGAN

 WYNN, and pursuant to Rules 10.5(b) and 68.2(c), Texas Rules of Appellate

 Procedure, files this First Motion for Extension of Time to File Petition for

 Discretionary Review , and for such Motion would respectfully show the Court as

 follows:

 1.     Trial Court: 432nd Judicial District Court, Tarrant County, Texas.

 2.     Date of Judgment and Sentence: March 1, 2013.

 3.     Trial Court Cause Number: 1284003.

 4.     Style of Cause: State of Texas v. Timothy Edward Whitington

 5.     Offense For Which Appellant Was Convicted: Sex Abused Child Cont-U/14.
6.    Punishment Assessed: 50 Years TDCJ.

7.    Appellant is currently incarcerated.

8.    Date Notice of Appeal filed: March 8, 2013.

9.    Court of Appeals: Eighth Court of Appeals.

10.   Style of Cause in Court of Appeals: Timothy Edward Whitington v. The State
      of Texas.

11.   Court of Appeals’ Cause Number: 08-13-00102-CR.

12.   Date Court of Appeals’ Judgment and Opinion Entered: April 24, 2015.

13.   Date Motion for Rehearing Filed: n/a.

14.   Date Motion for Rehearing Overruled: n/a.

15.   Current Due Date for Petition for Discretionary Review: July 31, 2015.

16.   Length of Time Requested for Extension: 30 days, to August 29, 2015.

17.   Number of Prior Extensions of Time: 0.

18.   The facts relied upon to reasonably explain the need for an extension:

      a.     Undersigned counsel was out of the office from July 24, 2015 through
             August 2, 2015 for a family vacation and also was a speaker at the State
             Bar of Texas Advanced Criminal Law Course in San Antonio, Texas.

      b.     This extension is not requested for the purposes of delay, but so that
             justice may be done and undersigned counsel may effectively represent
             Appellant in this matter.




       APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW
                                                                                         Page 2—
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

will extend the time within which to file the Petition for Discretionary Review until

the 29th day of August, 2015.
                                           Respectfully submitted,


                                           /s/ Wm. Reagan Wynn
                                           WM. REAGAN WYNN
                                           State Bar Number: 00797708
                                           rwynn@kearneywynn.com

                                           KEARNEY | WYNN
                                           One Museum Place
                                           3100 West 7th Street, Suite 420
                                           Fort Worth, Texas 76l07
                                           (8l7) 336-5600
                                           (817) 336-5610 (fax)

                       CERTIFICATE OF CONFERENCE

      On August 7, 2015, conference was held with Cyndi Burgess and Helena
Faulkner of the Tarrant County District Attorney’s office and indicated the State has
no objection to an extension of time.


                                           /s/ Wm. Reagan Wynn
                                           WM. REAGAN WYNN




       APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW
                                                                                         Page 3—
                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been delivered to the office of Debra Windsor of the Appellate Section of the Tarrant
County District Attorney via email on the 7th day of August, 2015.


                                           /s/ Wm. Reagan Wynn
                                           WM. REAGAN WYNN




       APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW
                                                                                         Page 4—